Citation Nr: 1132565	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07 40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  He was a field artilleryman and had service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the RO.

In April 2010, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision. The transcript of that hearing has been associated with the Veteran's claims folder.

In November 2010, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Regarding the issues on appeal, the Board previously remanded the claim to obtain VA examinations.  The Board mandated that the Veteran be evaluated under clearly specified conditions.  The Board noted that following the April 2004 VA audiological examination, the examiner recommended that an opinion from an ear, nose, and throat physician should be requested with respect to the issues of entitlement to service connection for a hearing loss disability and tinnitus and that to date, such an opinion had not been requested.  The Board thus remanded the claims and requested that the Veteran be examined by an audiologist.  He was also to be examined by an ear, nose and throat physician to determine the nature and etiology of any hearing loss disability or tinnitus found to be present.  The Board directed that specific questions be answered by the examiners regarding the disorders on appeal.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  In this respect the Veteran was seen only by an audiologist when he was examined in January 2011.  While that examiner said that an examination by an ear nose and throat examiner was not necessary, the Board points out that the mandate of the Board to have the Veteran also seen by an ear nose and throat specialist is not discretionary.  As the requirements of the Board were not followed, remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an ear, nose, and throat physician to determine the nature and etiology of any hearing loss disability or tinnitus found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

If a hearing loss disability is found in either or both ears, and/or if tinnitus is found, the examiner must render an opinion(s) as to the etiology of the disorder(s) and whether it is at least as likely as not that the hearing loss disability and/or tinnitus is a result of any event in service.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010).

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


